Citation Nr: 9928396	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability with osteochondral allograft and 
degenerative changes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1996.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran was scheduled for personal hearings in April and 
July 1999 before a Member of the Board in Los Angeles, 
California, and given notice of the date and time thereof.  
However, the veteran failed to appear for the hearings, and 
there is no indication of record that he requested a 
postponement of said hearings.  Thus, this appeal continues 
as though the veteran's request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran underwent osteochondral allografting of the 
lateral femoral condyle of his right knee in December 1995; 
his right knee disability is productive of complaints of 
pain, weakness, swelling, instability with fatigue, and lack 
of endurance.

3.  The veteran's right knee disability is principally 
manifested by a surgical scar on the right anterior knee, 
degenerative changes, crepitus, and mild limitation of motion 
of the knee; physical examination is negative for 
subluxation, instability, varus or valgus laxity, heat, 
redness, swelling, effusion, or weakness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right knee disability with osteochondral allograft and 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records reflect that the veteran 
suffered an in-service injury to his right knee in June 1994 
while playing street hockey on rollerblades.  After his 
injury, the veteran repeatedly presented to the base clinic 
with complaints of pain, instability, locking, and swelling.  
The veteran underwent arthroscopy in July 1995, during which 
a large loose body was removed.  A chondral defect of "full 
thickness" was present in the lateral femoral condyle that 
was estimated to be about the size of a quarter.  

The veteran continued to experience right knee pain and 
swelling after arthroscopy, and was referred to a private 
physician, F. R. Convery, M.D., in order to determine whether 
an osteochondral allograft was warranted.  In September 1995, 
the veteran presented to Dr. Convery with complaints of 
significant pain and popping in his right knee.  Examination 
at that time revealed that the veteran's right knee was 
"quite excellent."  Mild swelling was noted but was not 
considered marked.  Dr. Convery opined that there was no 
effusion.  Range of motion was considered "excellent," with 
full extension and 130 degrees of flexion.  

An X-ray taken in conjunction with Dr. Convery's initial 
examination revealed "mild osteophyte formation, 
predominantly involving the medial compartment, consistent 
with osteoarthrosis."  A small ossific density was seen in 
the distribution of the proximal medial collateral ligament.  
Metallic markers were seen projecting to the lateral aspect 
of the right knee.  After extensive discussion, Dr. Convery 
and the veteran agreed to go forward with the osteochondral 
allograft, and the operation was performed in December 1995.  
In a postoperative note, Dr. Convery reported that "an 
excellent press fit was achieved and orthosorb pins were not 
used."  He noted that the rest of the veteran's right knee 
and the meniscus looked "really quite excellent."

In October 1996, the veteran filed a claim for the "torn 
cartilage" and "ligament damage" to his right knee.

The veteran was afforded VA examination in November 1996.  
The veteran presented to the examination with complaints of 
continued pain in the right knee with prolonged standing and 
walking.  The VA physician found that the veteran was "able 
to extend the right knee to 180 degrees and flex it to 20 
degrees similarly to that on the left hand side."  Drawer 
sign and Babinski's sign were absent.  No varus or valgus 
laxity was found.  Mild crepitus with some tenderness was 
noted on repeated flexion and extension of the right knee.  
No effusion was present.  X-ray examination revealed slight 
joint space narrowing with a spurring of the tibial spines.  
Spurring of the patella was noted, and the VA radiologist 
opined that there was early Pellegrini-Stieda calcification 
at the medial epicondylar region.

By a May 1997 rating decision, the RO granted service 
connection for the veteran's "right knee injury with 
osteochondral allograft and degenerative changes."  The 
right knee disability was evaluated as 10 percent disabling 
pursuant to Diagnostic Code 5010, effective from September 
14, 1996.  The veteran initiated his appeal to said rating 
decision in September 1997.

In a statement of the case issued in October 1997, the RO 
noted that under the range of motion scale used by the VA 
examiner, normal range of motion is 45 degrees flexion to 190 
degrees extension, rather than the scale used in the Rating 
Schedule by which normal range of motion is 140 degrees 
flexion to 0 degrees extension. 

In his substantive appeal, the veteran alleged that the RO 
and the VA physician had "overlooked the damage to the 
ligament to my right knee." 

In July 1998, a second examination was conducted for the 
purpose of reevaluating the veteran's right knee disability.  
The veteran reported with complaints of right knee pain 
associated with weakness, and swelling without associated 
inflammation.  He reported that the pain worsens when he 
bends the knee for longer than fifteen minutes, and that he 
had to limit activities such as running, skateboarding, or 
snow boarding because of increased pain.  He reported 
symptoms in the form of "flare-ups" which occurred on a 
daily basis and lasted from one to two hours.  He told the 
examiner that the flare-ups affect his job in that he has to 
sit at his desk with his legs elevated.  The veteran denied 
any stiffness or recurrent subluxation of his right knee.  He 
informed the examiner of the December 1995 allograft, and the 
veteran stated that he had a "good response" without 
residual side effects.

The July 1998 examination revealed that the veteran's feet 
had evidence of abnormal weight bearing, with calluses noted 
predominantly on the left calcaneus.  The veteran did not 
show evidence of limited function of standing or walking.  
There was a nondisfiguring linear scar on the right anterior 
knee.  Crepitus was noted on the right knee upon range of 
motion.  There was no evidence of heat, redness, swelling, 
effusion, drainage, instability, or weakness.  Active flexion 
of the right knee was to 125 degrees with pain noted at 120 
degrees.  There was pain throughout.  Movement against 
gravity was to 125 degrees; movement against strong 
resistance was to 75 degrees.  Full extension was achieved 
with pain noted at full extension.  On extension, movement 
against gravity was to zero degrees; movement against strong 
resistance was to 20 degrees.  The Drawer and McMurray tests 
were negative bilaterally.  Range of motion of the affected 
joint was additionally limited by pain which had a major 
impact on function.  Diagnosis was right knee injury with 
osteochondral allograft and degenerative changes.

The physician noted that the veteran was employed as a 
customer service representative and performed computer work.  
It was noted that the veteran "mostly has sedentary 
activities," and that he did not do any lifting, pushing, 
pulling, or carrying.  The veteran denied having any job-
related kneeling activities.  In discussing his right knee 
disability in relation to the veteran's work, the physician 
opined that the veteran's disability "would not have any 
impact on the veteran's daily or occupational activities . . 
. ."  The physician stated, however, that the veteran should 
be given the opportunity to elevate his right foot to 
alleviate discomfort when it occurred.  No significant 
limitation of daily activities was noted, and the veteran 
reported that he was able to drive, clean house, mow the 
lawn, do gardening, do grocery shopping, and climb stairs. 

The record reflects that the RO considered the July 1998 VA 
examination inadequate because X-rays had not been taken of 
the veteran's right knee.  The claims file further reflects 
that the veteran was scheduled for X-ray examination for 
January 1999 but that he failed to appear for the X-ray 
examination.

Legal Criteria.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1998); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1998); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1998); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1998).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (1998).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
will result in the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

38 C.F.R. § 4.71, Plate II (1998), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 
5003, which provides for the presence of arthritis due to 
trauma, and DC 5257 which provides for instability.  General 
Counsel stated that when a knee disorder is already rated 
under DC 5257 based upon instability of the knee, the veteran 
may also be entitled to a separate rating for arthritis if 
the veteran has limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or DC 5261 (extension limited 
to 5 degrees or more).  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  General Counsel in VAOGCPREC 9-98 held that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

Analysis.  A claim for an increased rating is regarded as a 
new claim and is subject to the well-groundedness 
requirement.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, the 
veteran need only submit competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Id. at 631-632; Jones v. Brown, 7 Vet. App. 134, 
138 (1994).  The veteran has asserted that his service-
connected right knee disability is more disabling than 
contemplated by the current evaluation, and thus the Board 
finds that the his claim of increasing severity of said 
disability establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  Further, 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, as in the instant 
case, the claim continues to be well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.

Additionally, a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the instant case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Accordingly, the Board recharacterizes the issue of 
entitlement to a disability rating in excess of 10 percent 
for a right knee disability to reflect that it is "an 
original claim" and not a new claim for increase. 

As noted, the RO has assigned a 10 percent rating for the 
veteran's right knee disability under Diagnostic Code 5010, 
which contemplates degenerative arthritis due to trauma, 
substantiated by X-ray findings.  As outlined above, the 1996 
and 1998 examinations, in conjunction with medical records 
from Dr. Convery, reflect that the veteran's right knee 
disability is principally manifested by degenerative changes, 
crepitus, pain, and mild limitation of motion.  Despite the 
veteran's reports of weakness, swelling, instability with 
fatigue, and lack of endurance, physical examinations in 1996 
and 1998 were negative for subluxation, instability, varus or 
valgus laxity, heat, redness, swelling, effusion, locking, or 
weakness.  The record clearly supports the RO's decision to 
rate the veteran's right knee disability pursuant to 
Diagnostic Code 5010.

The Board has considered the veteran's statements describing 
the symptoms of his right knee disability.  However, his 
statements must be viewed in conjunction with the medical 
evidence of record.  The veteran's right knee disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010 based upon X-ray findings and painful motion under 
38 C.F.R. § 4.59.  To be entitled to a rating in excess of 10 
percent under Diagnostic Codes 5260 (limitation of flexion of 
the leg) or 5261 (limitation of extension of the leg), the 
evidence must show that the veteran's service-connected 
disability is productive of leg flexion limited to 30 degrees 
or leg extension limited to 15 degrees.  The Board finds that 
the 1996 and 1998 examination reports, along with Dr. 
Convery's records, have not demonstrated that the veteran 
suffers from limitation of motion of his right knee that 
would warrant even a compensable disability rating under 
Diagnostic Code 5260 and/or 5261.

This does not end the Board's inquiry of course, as the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for traumatic arthritis under Diagnostic Code 
5010.  The Board must consider functional loss and the impact 
of pain upon the disability.  Limitation of motion in the 
affected joint is a common manifestation of arthritis, and 
the provisions of Diagnostic Codes 5010 and 5003 must be read 
in conjunction with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Hicks v Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, 
sections 4.40, 4.45, and 4.59 are all applicable in 
evaluating arthritis.

In applying sections 4.40, 4.45, and 4.59, the Board must 
consider the veteran's functional loss and clearly explain 
what role pain plays in the rating decision.  Smallwood v. 
Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. 
Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires 
analysis of effect of pain on the disability).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where motion is impeded.  Schafrath, 1 
Vet. App. at 592.  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks, 8 Vet. 
App. at 421.  
In sum, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
contemplate the veteran's limitation of motion and overall 
functional loss.  

The veteran has undergone arthroscopy during which a large 
loose body was removed and osteochondral allograft in 1995.  
Crepitation was thereafter noted on examinations in 1996 and 
1998, reflecting points of contact which are diseased.  The 
veteran evidenced some degree of pain throughout his right 
knee's range of motion and he reported that he had to limit 
activities such as running, skateboarding, or snow boarding.  
However, the examiner in 1998 found no evidence of heat, 
redness, swelling, effusion, instability, or weakness and 
stated that there was no evidence of limited function of 
standing or walking.  The examiner commented that said 
"condition would not have any impact on the veteran's daily 
or occupational activities . . . ."  The Board finds that 
the reports of the VA examinations adequately portray the 
veteran's functional loss due to pain, as well as the degree 
of loss of function due to weakened movement, excess 
fatigability, or incoordination in accordance with 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and demonstrate that any such 
functional loss is contemplated by the currently assigned 10 
percent disability rating under Diagnostic Code 5010.  

Additionally, and subject to the limitations of 38 C.F.R. § 
4.14 (which prohibits the evaluation of the same 
manifestation of a disability under different diagnoses), a 
veteran should be compensated for all manifestations of a 
disability to the extent authorized under the regulations.  
The Board must consider whether the veteran's right knee 
disability is manifested by a musculoskeletal disability that 
does not appear to involve limitation of motion, such as 
Diagnostic Code 5257 for instability of the knee.  Cf. 
VAOPGCPREC 23-97.  The prohibition against "pyramiding" 
under 38 C.F.R. § 4.14 requires that a separate rating under 
Diagnostic Code 5257 be based on manifestations other than 
those compensated under Diagnostic Code 5003/5010 and 
sections 4.40, 4.45, and 4.59.  In the instant case, the 
Board concludes that the medical evidence of record does not 
establish that the veteran suffers from subluxation or 
instability of the right knee.  The medical examinations of 
record are negative for findings of subluxation, instability, 
varus or valgus laxity, effusion, locking, or weakness.  
Accordingly, there is no basis for the assignment of a 
separate rating for disability of the right knee under 
Diagnostic Code 5257.  Similarly, the medical evidence of 
record does not suggest that the veteran currently suffers 
from dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the right knee joint.  
Thus, the Board finds that evaluation of the veteran's 
disability under Diagnostic Code 5258 is not warranted.  
Additionally, the Board finds that a separate compensable 
rating for the post-operative right knee scar is not 
warranted inasmuch as the scar has not been described as 
poorly nourished, tender and painful, or productive of any 
limitation of function.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits an evaluation 
in excess of 10 percent.  Specifically, the medical findings 
do not demonstrate that the degree of impairment resulting 
from the veteran's right knee disability meets or more nearly 
approximates the criteria for a disability rating in excess 
of the 10 percent already assigned.  See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261.

It is noted that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).  

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), concludes that the veteran's symptoms, manifestations, 
and residuals of his right knee disability are consistent 
with the 10 percent rating currently assigned, and that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent.  The evidence is not in 
relative equipoise, and the disability picture, as discussed 
above, does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 4.3, 4.7 (1998) are not for application.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability with osteochondral allograft and 
degenerative changes is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

